POINTER, Judge,
concurring in part, dissenting in part.
The regulations are, in my view, ambiguous as to what factors, if any, other than dependency may be taken into account in deciding whether an initial priority designation should be modified on the basis of later events. I would, therefore, defer to the interpretation of those regulations by the agency charged with their promulgation and enforcement — an interpretation I find to be reasonable and logical. That the interpretation given the regulation by the district court and the majority of this court is also reasonable and logical is not a sufficient basis to disturb that of the agency, acting through the Office of Hearings and Appeals.
Accordingly, I would reverse the district court in the case docketed as 4-80-292, with directions to dismiss the action brought by Koch. This dismissal would, of course, be without prejudice to the rights of Koch and Ashland to seek “exception” relief under 10 C.F.R. § 205.55(b)(2) in order “to alleviate or prevent serious hardship, gross inequity or unfair distribution of burdens.” See 42 U.S.C. § 7194(a).*
I agree with the disposition of TECA No. 8-11, brought by the State of Minnesota.

 As I read the order of the district court being affirmed by this court, a decision in the OHA favorable to Koch and Ashland is not being mandated; rather, the OHA is being directed to conduct further proceedings consistent with a principle that all relevant equitable factors are to be considered. It is problematical whether the approach 1 believe to be correct — permitting the controversy to proceed under an application for “exception” relief — would produce any different result from that of the district court. I have no doubt but that procedures could be adopted to utilize at a hearing on such an application the materials already before the OHA on the existing administrative appeal.